Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-45 are pending.
Claims 1-45 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-14 are directed toward a method (i.e. a process) and claim 15-45 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 15, and 31 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: deriving at least one single symptom-specific risk profile, using a glycemic risk profiler; determining, using a therapeutic zone assessor, at least one therapeutically correlated zone associated with the at least one single symptom-specific risk profile; determining, using a zone importance quantifier, an importance value of the at least one therapeutically correlated zone; and outputting information based on the importance value”.
The limitations of deriving at least one single symptom-specific risk profile, using a glycemic risk profiler; determining, using a therapeutic zone assessor, at least one therapeutically correlated zone associated with the at least one single symptom-specific risk profile; determining, using a zone importance quantifier, an importance value of the at least one therapeutically correlated zone; and outputting information based on the importance value, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of deriving, determining, and outputting, which is properly interpreted as a “personal behavior”), and/or a mental process that a doctor should determine when deriving a symptom-specific risk profile (i.e. in this cased the aforementioned limitations recite steps a doctor would normally mentally perform, but instead automates the process via a computer model), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 15 and 31 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. Additionally, the limitations may also fall under the abstract idea of a mental process because a doctor should be able to determine when deriving a symptom-specific risk profile.
Dependent claims 2-14, 16-30, and 32-45 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 15, and 31. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-45 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “system”, “processor”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0023], [0061], and [0062] of the present specification, and see further MPEP 2106.05(f). Generally linking the abstract idea to a particular technological environment or field of use, amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h). Furthermore, merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-14, 16-30, and 32-45 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 15, and 31, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-14, 16-30, and 32-45 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 15, and 31, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-45 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 20160328991 A1), hereinafter Simpson.
Regarding claims 1, 15, and 31 Simpson teaches a method comprising, a system comprising, and a system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: deriving at least one single symptom-specific risk profile, using a glycemic risk profiler ([0181], [0223], [0336], and [0341]); determining, using a therapeutic zone assessor ([0231], [0236], and [0257]), at least one therapeutically correlated zone associated with the at least one single symptom-specific risk profile ([0223], [0231], and [0336]); determining, using a zone importance quantifier, an importance value of the at least one therapeutically correlated zone ([0192], [0371], and [0372]); and outputting information based on the importance value ([0290], [0331], and [0341]).
Regarding claims 2, 16, and 32 Simpson teaches receiving glucose data, wherein deriving the at least one single symptom-specific risk profile uses the glucose data, wherein the glucose data comprises at least one of CGM (continuous glucose monitoring) readings, confidence readings assigned to CGM values, self-monitoring blood glucose readings, or retrospectively calibrated or corrected CGM readings ([0013], [0164]).
Regarding claims 3, 17, and 33 Simpson teaches the glucose data encompasses a time period of at least one week ([0292]).
Regarding claims 4, 19 and 35 Simpson teaches deriving the at least one single symptom-specific risk profile comprises at least one of evaluating steepness (first and second order derivatives of a curve), frequency, severity, curvature, average value of profile across 24 hours, or variability of the profile (mean and standard deviation) ([0198] and [0466]).
Regarding claims 5, 18, 20, 34, and 36 Simpson teaches at least one single symptom-specific risk profile: describes either hypoglycemic risk or hyperglycemic risk as a function of the time of day using glucose data ([0236]); or is indicative of glycemic dysfunction based the CGM signal over a selected time period, indicating recurring windows of time characterized by a predefined severity and frequency of hypoglycemia or hyperglycemia over the selected time period ([0236], [0263], [0264], and [0282]); or represents at least one of hypoglycemia isolated from hyperglycemia, or hyperglycemia isolated from hypoglycemia ([0236], [0263], [0264], and [0282]).
Regarding claims 6, 22, and 37 Simpson teaches determining the at least one therapeutically correlated zone comprises identifying the at least one therapeutically correlated zone from the at least one single symptom-specific risk profile ([0236]).
Regarding claims 7, 23, and 38 Simpson teaches the at least one therapeutically correlated zone is an interval of a 24-hour day in which BG data of a patient indicates that at least one of the insulin basal rate or dose or bolus strategies of the patient are systematically non-optimal ([0049], [0208], and [0338]).
Regarding claims 8, 24, and 39 Simpson teaches the at least one therapeutically correlated zone is identified and associated with at least one risk profile and comprises at least one interval of the day in which one or more single symptom-specific risk profiles indicate potential glycemic dysfunction ([0236]).
Regarding claims 9, 25, and 40 Simpson teaches identifying a period of time in which the at least one single symptom-specific risk profile could be mitigated via the adjustment of parameters or timing of insulin therapy ([0329], [0346], [0347, and [0547]).
Regarding claims 10, 26, and 41 Simpson teaches determining the at least one therapeutically correlated zone is based on which of least one of candidate behavioral changes or therapeutic changes are predicted to decrease a single-symptom glycemic risk without a subsequent increase in another symptom ([0371]).
Regarding claims 11, 27, and 42 Simpson teaches determining the importance value of the at least one therapeutically correlated zone comprises: prioritizing the zone that is more therapeutically significant or addressable ([0236]); or evaluating a magnitude of a risk ([0159]); or considering at least one of the time of day or proximity of one risk profile to another risk profile ([0229]).
Regarding claims 12, 28, and 43 Simpson teaches the importance value is the peak value of the at least one single symptom-specific risk profile ([0255] and [0362]).
Regarding claims 13, 29, and 44 Simpson teaches deriving the at least one single symptom-specific risk profile is based on data above a particular credibility level ([0193], [0194], [0274], and [0446]).
Regarding claims 14, 30, and 45 Simpson teaches outputting the information comprises: outputting at least one of numerical, alphanumerical, or graphical information; or outputting at least one of behavioral changes or therapeutic changes to a therapeutic zone of time to decrease a single symptom in a time window; or outputting the information to a connected insulin pump or insulin pen, or into a bolus calculator; or outputting a graphical representation of at least one of risk profiles or therapeutically correlated zones, or relative importance of at least one of risk profiles or therapeutically correlated zones ([0061]-[0063], [0221], [0242], and [0290]).
Regarding claims 21 Simpson teaches the at least one single symptom-specific risk profile represents at least one of hypoglycemia isolated from hyperglycemia, or hyperglycemia isolated from hypoglycemia ([0236], [0263], [0264], and [0282]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                  


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686